 1                                                      THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8

 9   SPEARMAN CORPORATION                                No. 2:20-cv-00013 RSM
     MARYSVILLE DIVISION and
10   SPEARMAN CORPORATION KENT                           STIPULATION, MOTION AND ORDER
     DIVISION,                                           CONTINUING DEADLINES FOR INITIAL
11                                                       DISCLOSURES, JOINT STATUS REPORT,
                               Plaintiffs,               AND EARLY SETTLEMENT
12
              v.
13
     THE BOEING COMPANY,
14
                               Defendant.
15

16
                                         STIPULATION AND MOTION
17
              The parties, through their undersigned counsel, stipulate and move that the deadlines for
18
     the FRCP 26(f) Conference, Initial Disclosures Pursuant to FRCP 26(a)(1), and to provide the
19
     Court a Combined Joint Status Report and Discovery Plan each be continued by two weeks to
20
     the following deadlines:
21
                  Deadline for FRCP 26(f) Conference:                                  2/21/2020
22
                  Initial Disclosures Pursuant to FRCP 26(a)(1):                       2/28/2020
23
                  Combined Joint Status Report and Discovery
24                Plan as Required by FRCP 26)(f)
                  And Local Civil Rule 26(f)                                            3/6/2020
25

26

      STIPULATION, MOTION AND ORDER                                             Perkins Coie LLP
      CONTINUING DEADLINES (No.                                           1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
      2:20-cv-00013) – 1                                                      Phone: 206.359.8000
     92244277.1                                                                Fax: 206.359.9000
 1            The parties agree that there is good cause for this requested extension, based on the work
 2   needed to be undertaken by the parties to be adequately prepared for the conference and develop
 3   a discovery plan, and other obligations of the counsel for the parties.
 4            DATED this 21st day of January, 2020.
 5
     By: s/ David Schoeggl                             By: s/ Nicholas P. Gellert
 6   By: s/ Laura Marquez-Garrett                      By: s/ Susan E. Foster
     By: s/ Callie A. Castillo                         Nicholas P. Gellert #18041
 7   David Schoeggl, #13638                            Susan E. Foster #18030
     Laura Marquez-Garrett, #41010                     Perkins Coie LLP
 8   Callie A. Castillo, #38214                        1201 Third Avenue, Suite 4900
     Lane Powell PC                                    Seattle, WA 98101-3099
 9   1420 Fifth Avenue, Suite 4200                     Telephone: 206.359.8000
     Seattle, WA 98111-9402                            Facsimile: 206.359.9000
10   Telephone: 206.223.7000                           Email: NGellert@perkinscoie.com
     Facsimile: 206.223.7107                                    SFoster@perkinscoie.com
11   Email: schoeggld@lanepowell.com                   Attorneys for Defendant
              garrettl@lanepowell.com                  The Boeing Company
12            castilloc@lanepowell.com
     Attorneys for Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

25

26

      STIPULATION, MOTION AND ORDER                                             Perkins Coie LLP
      CONTINUING DEADLINES                                                1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
      (No. 2:20-cv-00013) – 2                                                 Phone: 206.359.8000
     92244277.1                                                                Fax: 206.359.9000
 1                                                   ORDER
 2            Based on the above stipulation of the parties, the Court sets the following revised

 3   deadlines:

 4                Deadline for FRCP 26(f) Conference:                                   2/21/2020

 5                Initial Disclosures Pursuant to FRCP 26(a)(1):                        2/28/2020

 6                Combined Joint Status Report and Discovery
                  Plan as Required by FRCP 26)(f)
 7                And Local Civil Rule 26(f)                                             3/6/2020

 8

 9            ORDERED this 22 day of January, 2020.

10

11                                                    A
                                                      RICARDO S. MARTINEZ
12                                                    CHIEF UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      STIPULATION, MOTION AND ORDER                                              Perkins Coie LLP
      CONTINUING DEADLINES                                                 1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      (No. 2:20-cv-00013) – 3                                                  Phone: 206.359.8000
     92244277.1                                                                 Fax: 206.359.9000
